PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/783,903
Filing Date: February 06, 2020
Appellant(s): Hemphill; Thomas E.



__________________
Calvin E. Wells
For Appellant


EXAMINER’S ANSWER









This is in response to the appeal brief filed 06/01/2022 appealing from the Office action mailed 12/07/2021.
Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/07/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 24, 29-30, 33-34, 39-40 and 43 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 11 and 21 of U.S. Patent No. 10,581,672 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

In regard to claim 24, Patent No. 10581,672, claim 1 discloses a method, comprising:
detecting, at a network device, a plurality of electronic devices having a respective plurality of device capability characteristics (detecting, at a network entity, an electronic device comprising an Internet-of-Things (IoT) device implemented for operation and usage in an IoT network, wherein the operation and usage includes at least a particular automation capability defined via an IoT usage characteristic); and
dynamically configuring the network device to implement the respective plurality of device capability characteristics at least in part by executing a plurality of particular device controllers to adjust a first set of network access characteristics to a second set of network access characteristics based at least in part on the respective plurality of device capability characteristics to enable secure communication, via a network, between at least a first one of the plurality of electronic devices and one or more host devices and between at least a second one of the plurality of electronic devices and the one or more host devices (selecting, at the network entity, a device controller from a plurality of device controllers based, at least in part, on detecting that the device controller is capable of implementing the particular automation capability of the electronic device in the IoT network, wherein the device controller is associated with the electronic device and is operable to: control the operation and usage of the electronic device in the IoT network; and manage communication between the electronic device and a remote host device according to one or more communication services, wherein the communication includes transmitting and receiving operating instructions specific to the particular automation capability; activating the one or more communication services between the electronic device and the remote host in response to selecting the device controller from the plurality of device controllers; and configuring a network access system at the network entity based, at least in part, on the one or more communication services).
In regard to claim 29 and 39, Patent No. 10581,672, claim 11 discloses wherein the dynamically configuring the network device comprises implementing, via a particular device controller of the plurality of particular device controllers, one or more remote access parameters to configure one or more network access characteristics of the network device to enable the at least the second one of the plurality of electronic devices to access the one or more host devices via the network and to prevent unauthorized access to the network (The method of claim 10, wherein determining whether to grant network access via the network entity includes: determining whether an identifier of the electronic device matches a stored identifier known by the network entity; sending a device access indication to a user device based on determining that the identifier of the electronic device does not match the stored identifier at the network entity; and receiving an access authorization indication from the user device in response to sending the device access indication).
In regard to claims 30, 33, 40 and 43, Patent No. 10581,672, claim 2 discloses wherein the particular device controller specifies one or more hosts or ports, or a combination thereof, for accessing the one or more host devices (wherein the one or more communication services include one or both of: a remote server service that specifies one or more remote hosts or ports of the remote host device)
In regard to claim 34, Patent No. 10581,672, claim 21 discloses an apparatus (A network entity), comprising: a network device including at least one processor (one or more processors; a memory coupled to the one or more processors; and one or more programs stored in the memory, the one or more programs including instructions executable by the one or more processors to:) to:
detect, at the network device, a plurality of electronic devices to have a respective plurality of device capability characteristics (detect, at the network entity, an electronic device to comprise an Internet-of-Things (IoT) device implemented for operation and usage in an IoT network, the operation and usage to include at least a particular automation capability defined via an IoT usage characteristic); and
dynamically configure the network device to implement the respective plurality of device capability characteristics at least in part via instantiation of a plurality of particular device controllers to adjust a first set of network access characteristics to a second set of network access characteristics based at least in part on the respective plurality of device capability characteristics to enable secure communication, via a network, between at least a first one of the plurality of electronic devices and one or more host devices and between at least a second one of the plurality of electronic devices and the one or more host devices (select, at the network entity, a device controller from a plurality of device controllers based, at least in part, on a detection that the device controller is capable to implement the particular automation capability of the electronic device in the IoT network, wherein the device controller is associated with the electronic device and is operable to: control the operation and usage of the electronic device in the IoT network; and manage communication between the electronic device and a remote host device according to one or more communication services, wherein the communication includes a transmission and receipt of operating instructions specific to the particular automation capability; activate the one or more communication services between the electronic device and the remote host in response to selecting the device controller from the plurality of device controllers; and configure a network access system at the network entity based, at least in part, on the one or more communication services.).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 24-43 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Horton et al. (US 2016/0261425 A1).

Claim 24, Horton discloses a method (method and apparatus for using smart environment devices via application program interface; title), comprising:
detecting, at a network device (detecting at device service; Fig. 5, el. 84), a plurality of electronic devices (detecting plurality of electronic devices such as smart home devices; Fig. 5, els. 10A, 10B) having a respective plurality of device capability characteristics (Fig. 5)(“Although the first application service 146, the second application service 152, and the device service 84 are illustrated in FIG. 5 as cloud service(s) 145, it may appreciated that some or all of these services may run on electronic devices that are not remote cloud-computer systems accessible by way of the Internet. Indeed, in some examples, the device service 84 may not be on a network that is remote from the smart home devices 10A and/or 10B, but rather may be running on an electronic device in the same local area network as the smart home devices 10A and/or 10B. For example, the device service 84 may, additionally or alternatively, run on a local server computer and/or a local wireless router on the same local area network as the smart home devices 10A and/or 10B. Moreover, some applications may communicate directly with the device service 84 (e.g., via the API) without first communicating with an application service such as the first application service 146 or the second application service 152”; ¶155); and
dynamically configuring the network device to implement the respective plurality of device capability characteristics at least in part by executing a plurality of particular device controllers to adjust a first set of network access characteristics to a second set of network access characteristics based at least in part on the respective plurality of device capability characteristics (securing communication by adjusting network access characteristics, such as authenticating and encrypting the communications via the network, when away-services (¶126); updating and activating new structures to maintain secure communication to smart devices (¶174); securing communication via network to adjust the network access characteristics through authorization process to modify data associated with the smart devices; ¶181; to enable secure communication by adjusting the network access characteristics; ¶191; ¶194; Then, as indicated by event 10 340, the client 318 requests the needed resource from the device service 84 using the API 90. The API 90 request may include the following parameter added: access token (the access token returned in the call to the authorization server 191). That is, in some embodiments, the API client or API client device may send one or more requests including the access token to retrieve, access, view, subscribe, or modify data elements of a data model representative of one or more smart environments. The access token may be associated with at least the API client or API client device and one or more scopes granted to the API client or API client device. As previously discussed, the one or more scopes may provide one or more access rights to one or more of the data elements of the data model defined by a hierarchical position of the data elements in the data model represented by a respective path to the data elements. It should be noted that the sending of the request including the access token may be implemented as computer instructions stored one or more tangible non-transitory computer-readable medias and executed by the API client or the API client device; ¶197; ¶198; The scopes that are assigned and granted to the client 318 or the client application 352 may be tied to the session (access token) for the life of the session. In some embodiments, the API 90 may validate that the access token is signed by a client secret issued by the authorization server 191. After validation, the API 90 may allow access to the resources in the data model according to the granted scopes associated with the access token using the device service 84. In some embodiments, rules may be set up that allow access to the resources if certain conditions are met. The table below shows one such rule; ¶210) to enable secure communication (dynamically configuring the device service to enable secure communication with plurality of smart home devices 10A, 10B according to setting and configuration and parameters of smart home devices according to device operation status shown in Fig. 5, el. 156), via a network (network; Fig. 2; “Still further, in some embodiments, the device 10 within the smart -home environment 30 may further includes a plurality of intelligent, multi-sensing, network-connected appliances 58 (hereinafter referred to as "smart appliances 58"), such as refrigerators, stoves and/or ovens, televisions, washers, dryers, lights, stereos, intercom systems, garage-door openers, floor fans, ceiling fans, wall air conditioners, pool heaters, irrigation systems, security systems, and so forth. According to embodiments, the network-connected appliances 58 are made compatible with the smart -home environment by cooperating with the respective manufacturers of the appliances. For example, the appliances can be space heaters, window AC units, motorized duct vents, etc. When plugged in, an appliance can announce itself to the smart -home network, such as by indicating what type of appliance it is, and it can automatically integrate with the controls of the smart -home. Such communication by the appliance to the smart home can be facilitated by any wired or wireless communication protocols known by those having ordinary skill in the art. The smart home also can include a variety of non-communicating legacy appliances 68, such as old conventional washer/dryers, refrigerators, and the like which can be controlled, albeit coarsely (ON/OFF), by virtue of the smart wall plugs 56. The smart -home environment 30 can further include a variety of partially communicating legacy appliances, such as infrared ("IR") controlled wall air conditioners 70 or other IR-controlled devices, which can be controlled by IR signals provided by the smart hazard detectors 50 or the smart wall switches 54”; ¶91), between at least a first one of the plurality of electronic devices (plurality of electronic devices such as exemplary smart home device Fig. 5, 10A) and one or more host devices (host devices, smart home devices; Fig. 5, el. 10B) and between at least a second one of the plurality of electronic devices (plurality of electronic devices such as exemplary smart home device Fig. 5, el.10A or plurality of electronic devices such as exemplary smart home device 10B in communication with the next hop smart home device 10B as shown in Fig. 5) and the one or more host devices (host devices, smart home devices; Fig. 5, el. 10B) (“The device operation status parameters 156 may represent any suitable characteristics of the operation status of the smart home devices 10A and/or 10B that may affect the proper functioning of the smart home devices 10A and/or 10B. Thus, the device operation status parameters 156 may include, for example: a battery level 159 indicative of an amount of charge remaining in a battery of the smart home device; a charging rate 160 indicative of a current rate that the battery of the smart home device is charging; a current device age 161 indicative of a period of use since initial install, a period of use since manufacture, a period of use since original sale, etc.; a planned lifespan 162 indicative of an expected useful operational duration of the smart home device; an amount of recent wireless use 163 (selected within a timespan recent enough to substantially affect an internal temperature of the smart home device 10); a direct measurement of an internal device temperature 164; and/or device operation status parameters for connected devices 165. The operational status parameters for connected devices 165 may represent any suitable operational parameters that may describe the smart home devices 10 (e.g., smart home device 10A) through which the device service 84 may use to connect to a target smart home device 10 (e.g., one of the smart home devices 10B). For example, regarding the operational status parameters for connected devices 165, if the target smart home device 10 is the last smart home device 10B through three smart home devices 10 in three communication "hops", the device operation status parameters 156 associated with these three intervening smart home devices 10 may be included”; ¶158).

Claims 25, 35, Horton discloses wherein the dynamically configuring the network device to implement the respective plurality of device capability characteristics comprises segmenting the network into two or more networks based at least in part on the plurality of device capability characteristics (segmenting the network based on the plurality of device capability characteristics; “Still further, in some embodiments, the device 10 within the smart -home environment 30 may further includes a plurality of intelligent, multi-sensing, network-connected appliances 58 (hereinafter referred to as "smart appliances 58"), such as refrigerators, stoves and/or ovens, televisions, washers, dryers, lights, stereos, intercom systems, garage-door openers, floor fans, ceiling fans, wall air conditioners, pool heaters, irrigation systems, security systems, and so forth. According to embodiments, the network-connected appliances 58 are made compatible with the smart -home environment by cooperating with the respective manufacturers of the appliances. For example, the appliances can be space heaters, window AC units, motorized duct vents, etc. When plugged in, an appliance can announce itself to the smart -home network, such as by indicating what type of appliance it is, and it can automatically integrate with the controls of the smart -home. Such communication by the appliance to the smart home can be facilitated by any wired or wireless communication protocols known by those having ordinary skill in the art. The smart home also can include a variety of non-communicating legacy appliances 68, such as old conventional washer/dryers, refrigerators, and the like which can be controlled, albeit coarsely (ON/OFF), by virtue of the smart wall plugs 56. The smart -home environment 30 can further include a variety of partially communicating legacy appliances, such as infrared ("IR") controlled wall air conditioners 70 or other IR-controlled devices, which can be controlled by IR signals provided by the smart hazard detectors 50 or the smart wall switches 54”; ¶91).

Claims 26, 36, Horton discloses detecting one or more additional electronic devices responsive to the one or more additional electronic devices being connected to the network; and responsive at least in part to the detecting the one or more additional electronic devices, segmenting the network into one or more additional networks based at least in part on device capability characteristics for the one or more additional electronic devices (detecting the plug in additional electronic devices and automatically integrating the additional electronic devices in the control of the smart -home “Still further, in some embodiments, the device 10 within the smart -home environment 30 may further includes a plurality of intelligent, multi-sensing, network-connected appliances 58 (hereinafter referred to as "smart appliances 58"), such as refrigerators, stoves and/or ovens, televisions, washers, dryers, lights, stereos, intercom systems, garage-door openers, floor fans, ceiling fans, wall air conditioners, pool heaters, irrigation systems, security systems, and so forth. According to embodiments, the network-connected appliances 58 are made compatible with the smart -home environment by cooperating with the respective manufacturers of the appliances. For example, the appliances can be space heaters, window AC units, motorized duct vents, etc. When plugged in, an appliance can announce itself to the smart -home network, such as by indicating what type of appliance it is, and it can automatically integrate with the controls of the smart -home. Such communication by the appliance to the smart home can be facilitated by any wired or wireless communication protocols known by those having ordinary skill in the art. The smart home also can include a variety of non-communicating legacy appliances 68, such as old conventional washer/dryers, refrigerators, and the like which can be controlled, albeit coarsely (ON/OFF), by virtue of the smart wall plugs 56. The smart -home environment 30 can further include a variety of partially communicating legacy appliances, such as infrared ("IR") controlled wall air conditioners 70 or other IR-controlled devices, which can be controlled by IR signals provided by the smart hazard detectors 50 or the smart wall switches 54”; ¶91).

Claims 27, 37, Horton discloses wherein the plurality of electronic devices comprise a plurality of loT devices, wherein a first one or more of the plurality of loT devices to transmit or receive, or a combination thereof via a first network of the two or more segmented networks, signals or signal packets, or a combination thereof specific to operation or usage, or a combination thereof, of the first one or more of the plurality of loT devices, and wherein a second one or more of the plurality of loT devices to transmit or receive, or a combination thereof, via a second network of the two or more segmented networks, signals or signal packets, or a combination thereof,  specific to operation and/or usage of the second one or more of the plurality of loT devices (transmitting and receiving signals and signal packets specific to operation of plurality of IoT device (device operation status; Fig. 5, el. 156) via network segment related to various IOT devices; (“The device operation status parameters 156 may represent any suitable characteristics of the operation status of the smart home devices 10A and/or 10B that may affect the proper functioning of the smart home devices 10A and/or 10B. Thus, the device operation status parameters 156 may include, for example: a battery level 159 indicative of an amount of charge remaining in a battery of the smart home device; a charging rate 160 indicative of a current rate that the battery of the smart home device is charging; a current device age 161 indicative of a period of use since initial install, a period of use since manufacture, a period of use since original sale, etc.; a planned lifespan 162 indicative of an expected useful operational duration of the smart home device; an amount of recent wireless use 163 (selected within a timespan recent enough to substantially affect an internal temperature of the smart home device 10); a direct measurement of an internal device temperature 164; and/or device operation status parameters for connected devices 165. The operational status parameters for connected devices 165 may represent any suitable operational parameters that may describe the smart home devices 10 (e.g., smart home device 10A) through which the device service 84 may use to connect to a target smart home device 10 (e.g., one of the smart home devices 10B). For example, regarding the operational status parameters for connected devices 165, if the target smart home device 10 is the last smart home device 10B through three smart home devices 10 in three communication "hops", the device operation status parameters 156 associated with these three intervening smart home devices 10 may be included”; ¶158; ¶91).

Claims 28, 38, Horton discloses wherein the detecting, at the network device, the plurality of electronic devices having the respective plurality of device capability characteristics comprises:
detecting one or more automation devices of the plurality of electronic devices operating in accordance with a first set of communication parameters; and detecting one or more additional electronic devices of the plurality of electronic devices operating in accordance with a second set of communication parameters, wherein the second set of communication parameters differ at least in part from the first set of communication parameters (detecting the plug in additional electronic devices and automatically integrating the additional electronic devices in the control of the smart -home “Still further, in some embodiments, the device 10 within the smart -home environment 30 may further includes a plurality of intelligent, multi-sensing, network-connected appliances 58 (hereinafter referred to as "smart appliances 58"), such as refrigerators, stoves and/or ovens, televisions, washers, dryers, lights, stereos, intercom systems, garage-door openers, floor fans, ceiling fans, wall air conditioners, pool heaters, irrigation systems, security systems, and so forth. According to embodiments, the network-connected appliances 58 are made compatible with the smart -home environment by cooperating with the respective manufacturers of the appliances. For example, the appliances can be space heaters, window AC units, motorized duct vents, etc. When plugged in, an appliance can announce itself to the smart -home network, such as by indicating what type of appliance it is, and it can automatically integrate with the controls of the smart -home. Such communication by the appliance to the smart home can be facilitated by any wired or wireless communication protocols known by those having ordinary skill in the art. The smart home also can include a variety of non-communicating legacy appliances 68, such as old conventional washer/dryers, refrigerators, and the like which can be controlled, albeit coarsely (ON/OFF), by virtue of the smart wall plugs 56. The smart -home environment 30 can further include a variety of partially communicating legacy appliances, such as infrared ("IR") controlled wall air conditioners 70 or other IR-controlled devices, which can be controlled by IR signals provided by the smart hazard detectors 50 or the smart wall switches 54”; ¶91).

Claims 29, 39, Horton discloses wherein the dynamically configuring the network device comprises implementing, via a particular device controller of the plurality of particular device controllers, one or more remote access parameters to configure one or more network access characteristics of the network device to enable the at least the second one of the plurality of electronic devices to access the one or more host devices via the network and to prevent unauthorized access to the network (authorizing access to network to access to specific electronic devices and hosts; “FIG. 6 illustrates a system 180 that uses an API 90 to access one or more device services 84 to request data from, control, and/or store data that may be useful to the smart devices (e.g., thermostat 10A, smoke and/or CO detector 10B, and/or other device 10C). As discussed above, the system 180 may be useful to enable one or more clients 182 (e.g., third-party client, electronic device, and/or a principle client of the device service 84) to: provide data 184 for use in the device services 84 (e.g., to a data store (e.g., data warehouse 185), to storage of one or more of the smart devices, and/or to a data model of the device service 84), provide a request 186 to control one or more of the smart devices via the device service 84, and/or to receive data 188 from one or more of the smart devices via the device service 84 (e.g., via providing a subscription and/or particular data query request 190), upon authorization from an authorization server (e.g., an additional service provided by services 191). As used herein, the term "client," "application programming interface (API) client," and "client application" may be used interchangeably and may refer to an integration point for the API 90 and/or device service 84. Further, it should be noted, as used herein, the terms "client device," "third party device," and "API client device" may be used interchangeably and refer to an electronic device interfacing with the integration point (e.g., client or API client)”; ¶167).

Claims 30, 33, 40, 43, Horton discloses wherein the particular device controller specifies one or more hosts or ports, or a combination thereof, for accessing the one or more host devices (device service Fig. 5, el. 84 including controller to implement particular access to particular host devices of the plurality of host devices and available network segment to access the particular smart home device; “Still further, in some embodiments, the device 10 within the smart -home environment 30 may further includes a plurality of intelligent, multi-sensing, network-connected appliances 58 (hereinafter referred to as "smart appliances 58"), such as refrigerators, stoves and/or ovens, televisions, washers, dryers, lights, stereos, intercom systems, garage-door openers, floor fans, ceiling fans, wall air conditioners, pool heaters, irrigation systems, security systems, and so forth. According to embodiments, the network-connected appliances 58 are made compatible with the smart -home environment by cooperating with the respective manufacturers of the appliances. For example, the appliances can be space heaters, window AC units, motorized duct vents, etc. When plugged in, an appliance can announce itself to the smart -home network, such as by indicating what type of appliance it is, and it can automatically integrate with the controls of the smart -home. Such communication by the appliance to the smart home can be facilitated by any wired or wireless communication protocols known by those having ordinary skill in the art. The smart home also can include a variety of non-communicating legacy appliances 68, such as old conventional washer/dryers, refrigerators, and the like which can be controlled, albeit coarsely (ON/OFF), by virtue of the smart wall plugs 56. The smart -home environment 30 can further include a variety of partially communicating legacy appliances, such as infrared ("IR") controlled wall air conditioners 70 or other IR-controlled devices, which can be controlled by IR signals provided by the smart hazard detectors 50 or the smart wall switches 54”; ¶91).

Claims 31, 41, Horton discloses wherein the one or more host devices comprise a cloud based service associated with the at least the second one of the plurality of electronic devices (a cloud based service; Fig. 5, el. 145; “In the example of FIG. 5, a first application 142 sends a first device request message 144 targeted to a smart home device 10 (e.g., the smart home device 10A) into cloud service(s) 145 and, more specifically, to a first application service 146. A second application 148 may be used to issue a second device request message 150 targeted to a smart home device 10 (e.g., the smart home device 10A) to a second application service 152 also among the cloud service(s) 145”; ¶154).

Claims 32, 42, Horton discloses wherein the dynamically configuring the network device comprises implementing, via a particular device controller of the plurality of particular device controllers, one or more local access parameters (one or more local access parameters; (“Although the first application service 146, the second application service 152, and the device service 84 are illustrated in FIG. 5 as cloud service(s) 145, it may appreciated that some or all of these services may run on electronic devices that are not remote cloud-computer systems accessible by way of the Internet. Indeed, in some examples, the device service 84 may not be on a network that is remote from the smart home devices 10A and/or 10B, but rather may be running on an electronic device in the same local area network as the smart home devices 10A and/or 10B. For example, the device service 84 may, additionally or alternatively, run on a local server computer and/or a local wireless router on the same local area network as the smart home devices 10A and/or 10B. Moreover, some applications may communicate directly with the device service 84 (e.g., via the API) without first communicating with an application service such as the first application service 146 or the second application service 152”; ¶155) to configure one or more network access characteristics of the network device to enable the at least the first one of the plurality of electronic devices to access the one or more host devices via the network and to prevent unauthorized access to the network (authorizing access to local network to access to specific electronic device, host and smart device setting and configuration; “FIG. 6 illustrates a system 180 that uses an API 90 to access one or more device services 84 to request data from, control, and/or store data that may be useful to the smart devices (e.g., thermostat 10A, smoke and/or CO detector 10B, and/or other device 10C). As discussed above, the system 180 may be useful to enable one or more clients 182 (e.g., third-party client, electronic device, and/or a principle client of the device service 84) to: provide data 184 for use in the device services 84 (e.g., to a data store (e.g., data warehouse 185), to storage of one or more of the smart devices, and/or to a data model of the device service 84), provide a request 186 to control one or more of the smart devices via the device service 84, and/or to receive data 188 from one or more of the smart devices via the device service 84 (e.g., via providing a subscription and/or particular data query request 190), upon authorization from an authorization server (e.g., an additional service provided by services 191). As used herein, the term "client," "application programming interface (API) client," and "client application" may be used interchangeably and may refer to an integration point for the API 90 and/or device service 84. Further, it should be noted, as used herein, the terms "client device," "third party device," and "API client device" may be used interchangeably and refer to an electronic device interfacing with the integration point (e.g., client or API client)”; ¶167).

Claim 34, analyzed with respect to claim 24, the further limitation of claim 34 disclosed by Horton, an apparatus (device service, Fig. 5, el. 84; “Although the first application service 146, the second application service 152, and the device service 84 are illustrated in FIG. 5 as cloud service(s) 145, it may appreciated that some or all of these services may run on electronic devices that are not remote cloud-computer systems accessible by way of the Internet. Indeed, in some examples, the device service 84 may not be on a network that is remote from the smart home devices 10A and/or 10B, but rather may be running on an electronic device in the same local area network as the smart home devices 10A and/or 10B. For example, the device service 84 may, additionally or alternatively, run on a local server computer and/or a local wireless router on the same local area network as the smart home devices 10A and/or 10B. Moreover, some applications may communicate directly with the device service 84 (e.g., via the API) without first communicating with an application service such as the first application service 146 or the second application service 152”; ¶155) comprising a network device (device service, Fig. 5, el. 84; ¶155) including at least one processor (processor of the device service, Fig. 5, el. 84; ¶155).

Response to Arguments 
4.1 Appellant argues on page 13 of Appeal Brief that the office interprets the claim language inconsistent with the specification that renders the claim language superfluous.
Examiner respectfully disagrees.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
It is noted that the Patent and Trademark Office (“PTO”) determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction “in light of the specification as it would be interpreted by one of ordinary skill in the art.” In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004).
The broadest reasonable interpretation of the claim construction ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims. It is improper to import claim limitations from the specification to the claims. Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim.

4.2 Appellant argues on page 18 of Appeal Brief regarding claim 24 that “When interpreted consistently with the specification, Horton does not show “detecting...a plurality of electronic devices having a respective plurality of device capability characteristics” of claim 24 ".
Examiner respectfully disagrees: 
Horton discloses detecting, at a network device (a network device/device service; Fig. 5, el. 84; Fig. 6, el. 84; ¶155), a plurality of electronic devices (Fig. 5, els. 10A, 10B; ¶74; ¶91; ¶438) having a respective plurality of device capability characteristics (plurality of device capability characteristics/device operation status; Fig. 5, el. 156; Horton teaches turning ON/OFF and dimming lights (¶4; ¶90; ¶91) turning ON/OFF and controlling fan and window shades (¶438; ¶525; ¶527; ¶536-¶537; ¶540) consistent with page 15, appeal brief interpretation of the device capability characteristics).
Horton in Fig. 5 shows at the device service (Fig. 5, el. 84) detects a plurality of electronic devices (Fig. 5, els. 10A, 10B) having a respective plurality of device capability characteristics.  Fig. 5 shows the device service (Fig. 5, el. 84) creates a device operation status (Fig. 5, el. 156) having the connected smart devices (Fig. 5, el. 165) of the smart home (Fig. 2).  The device operation status (Fig. 5, el. 156) and the connected smart devices (Fig. 5, el. 165) identify each and every one of the smart devices of the smart home by their brand, device- ID and capabilities in order to remotely control these smart devices of the smart home (Figs. 2, 5, 6, 40, 43, 45, 49, 51, 55). The device capability characteristics include turning on/off or dimming lights, setting thermostat temperature, increasing/decreasing fan speed, as described in the cited exemplary above paragraphs, and in exemplary paragraphs 91, 174, 231, 313-315.
A few of the above exemplary cited paragraphs of Horton reproduced below for the Board’s reference, the cited paragraphs are self-explanatory so no interpretation or explanation is required or presented. 
In regard to limitation of claim 24; A plurality of electronic devices; 
Horton exemplary ¶74 in regard to Fig. 1 discloses A plurality of electronic devices; “The sensors 12, in certain embodiments, may detect various properties such as acceleration, temperature, humidity, water, supplied power, proximity, external motion, device motion, sound signals, ultrasound signals, light signals, fire, smoke, carbon monoxide, global-positioning-satellite (GPS) signals, radio-frequency (RF), other electromagnetic signals or fields, or the like. As such, the sensors 12 may include temperature sensor(s), humidity sensor(s), hazard-related sensor(s) or other environmental sensor(s), accelerometer(s), microphone(s), optical sensors up to and including camera(s) (e.g., charged coupled-device or video cameras), active or passive radiation sensors, GPS receiver(s) or radiofrequency identification detector(s). While FIG. 1 illustrates an embodiment with a single sensor, many embodiments may include multiple sensors. In some instances, the device 10 may include one or more primary sensors and one or more secondary sensors. Here, the primary sensor(s) may sense data central to the core operation of the device (e.g., sensing a temperature in a thermostat or sensing smoke in a smoke detector), while the secondary sensor(s) may sense other types of data (e.g., motion, light or sound), which can be used for energy-efficiency objectives or smart-operation objectives”.
In regard to limitation of claim 24; Detecting, at a network device, a plurality of electronic devices (page 15, appeal brief interpretation “can detect when a new automation device arrives on the network”);
Horton exemplary ¶91 in regard to Fig. 2 discloses Detecting, at a network device, a plurality of electronic devices; “Still further, in some embodiments, the device 10 within the smart-home environment 30 may further includes a plurality of intelligent, multi-sensing, network-connected appliances 58 (hereinafter referred to as “smart appliances 58”), such as refrigerators, stoves and/or ovens, televisions, washers, dryers, lights, stereos, intercom systems, garage-door openers, floor fans, ceiling fans, wall air conditioners, pool heaters, irrigation systems, security systems, and so forth. According to embodiments, the network-connected appliances 58 are made compatible with the smart-home environment by cooperating with the respective manufacturers of the appliances. For example, the appliances can be space heaters, window AC units, motorized duct vents, etc. When plugged in, an appliance can announce itself to the smart-home network, such as by indicating what type of appliance it is, and it can automatically integrate with the controls of the smart-home. Such communication by the appliance to the smart home can be facilitated by any wired or wireless communication protocols known by those having ordinary skill in the art. The smart home also can include a variety of non-communicating legacy appliances 68, such as old conventional washer/dryers, refrigerators, and the like which can be controlled, albeit coarsely (ON/OFF), by virtue of the smart wall plugs 56. The smart-home environment 30 can further include a variety of partially communicating legacy appliances, such as infrared (“IR”) controlled wall air conditioners 70 or other IR-controlled devices, which can be controlled by IR signals provided by the smart hazard detectors 50 or the smart wall switches 54”.
Horton exemplary ¶174 in regard to Fig. 6 discloses “The requests 186 and/or 190 and/or the data 184 are passed from the API 90 to the device service 84. The device service 84 maintains a data model of all relevant structures 10D as well as the relevant smart devices (e.g., thermostats 10A, detectors 10B, and/or devices 10C) associated with each of the structures 10D. The data model is generated and updated in a subscription-based approach. For example, as new structures 10D and/or smart devices (e.g., thermostats 10A, detectors 10B, and/or devices 10C) are activated, a subscription may be registered between the smart devices (e.g. 10A-10C) and/or the structure 10D and the device service 84. Rather than require continual polling for new and/or updated data, which may result in excessive heating and/or battery consumption of the smart devices, the subscription enables new and/or updated data provided to the device service 84 (e.g., via the API 90) to be provided in near-real time, upon changes to the data model maintained by the device service 84”.
In regard to limitation of claim 24; a plurality of electronic devices having a respective plurality of device capability characteristics (page 15, appeal brief interpreted the limitation in accordance with specification as “a device capability characteristic may include a representation of a defined device operation, programable light switch devices may include a dimmable characteristic, automation devices is capable of switching ON and OFF”);
Horton exemplary ¶90 in regard to Fig. 2 discloses a plurality of electronic devices having a respective plurality of device capability characteristics; ”In some embodiments, the smart-home environment 30 further includes one or more intelligent, multi-sensing, network-connected wall switches 54 (hereinafter referred to as “smart wall switches 54”), along with one or more intelligent, multi-sensing, network-connected wall plug interfaces 56 (hereinafter referred to as “smart wall plugs 56”). The smart wall switches 54 may detect ambient lighting conditions, detect room-occupancy states, and control a power and/or dim state of one or more lights. In some instances, smart wall switches 54 may also control a power state or speed of a fan, such as a ceiling fan. The smart wall plugs 56 may detect occupancy of a room or enclosure and control supply of power to one or more wall plugs (e.g., such that power is not supplied to the plug if nobody is at home).
Horton exemplary ¶91 in regard to Fig. 2 discloses “The smart home also can include a variety of non-communicating legacy appliances 68, such as old conventional washer/dryers, refrigerators, and the like which can be controlled, albeit coarsely (ON/OFF), by virtue of the smart wall plugs 56”.
Horton exemplary ¶438 in regard to Fig. 6 discloses “As mentioned above, depending on their access rights, clients 182 can read and/or write to the sections of the data model. Accordingly, subscribing to changes to the data model enables clients 182 to react in real time to changes made to the system 180. Thus, using the API 90, clients 182 may access smart device services 84 to control and/or provide data to one or more smart devices. For example, when a structure and/or thermostat is set to “away” mode, this status may be provided through the API 90 to the client 182, which may then turn off one or more devices (e.g., smart lighting systems, etc.)”.
Horton exemplary ¶438 in regard to Fig. 40 discloses “Some automation systems may control lights, window shades, fans, and/or other smart environment 10D fixtures. Based on data received from the API(s) interfacing with the smart devices 10A and 10B, these automation systems may activate and/or deactivate certain lights, raise and/or lower certain window shades, and/or activate and/or deactivate fans. FIG. 40 illustrates one such automation system 1320”.
Horton exemplary ¶527 in regard to Fig. 46 discloses “As mentioned above, in some embodiments, the smart lights 1700 may be used for added security measures. For example, the smart lights 1700 may check the away status of the smart devices 10A and 10B and, when the status is in “AWAY” mode, the smart lights 1700 may randomly turn on and off throughout the house to simulate that someone is home. Further, when the smart devices 10A and 10B go into “AWAY” mode, the smart lights 1700 may automatically dim to a certain percentage (e.g., 5%, 10%, 15%, 20%, etc.) of brightness. In some embodiments, when the smart devices 10A and/or 10B enter the “AWAY” mode or “AUTO-AWAY” mode, the smart lights 1700 may automatically turn off. Further, when the smart devices 10A and/or 10B enter “HOME” mode, the smart lights 1700 may automatically turn on”.

4.3 Appellant argues on page 34 of Appeal Brief regarding claim 24 that “When interpreted consistently with the specification, Horton does not show “dynamically configuring the network device to implement the respective plurality of device capability characteristics at least in part by executing a plurality of particular device controllers to adjust a first set of network access characteristics to a second set of network access characteristics based at least in part on the respective plurality of device capability characteristics” of claim 24 ”.
Examiner respectfully disagrees: 
Horton discloses dynamically configuring the network device (device service; Fig. 5, el. 84; Fig. 6, el. 84; ¶155) to implement the respective plurality of device capability characteristics (implementing device capability characteristics enabling turning ON/OFF and dimming lights; ¶4; ¶90; ¶91; turning ON/OFF and controlling fan and window shades; ¶438; ¶525; ¶527; ¶536-¶537; ¶540) at least in part by executing a plurality of particular device controllers to adjust a first set of network access characteristics (e.g., rules, parameters, definitions, communication capability/operation; appeal brief page 21) to a second set of network access characteristics based at least in part on the respective plurality of device capability characteristics to enable secure communication. Horton discloses dynamically configuring device service (Fig. 5, el. 84; Fig. 6, el. 84; ¶155) by executing device controllers (façades) of the plurality of smart devices as shown in Fig. 5, el. 156 to adjust a first set of network access characteristics (e.g., rules, parameters, definitions, communication capability/operation) to allow access to data models, to modify, and to setup the data models and the parameter of the smart devices for a secure communication and being accessible to a certain clients and to a certain users based on authorization scopes and to execute device controllers (façades) of these plurality of smart devices to adjust the set of network access characteristics (e.g., rules, parameters, definitions, communication capability/operation) in order to deny, restrict and to limit the access of the other clients to the data models, to modify, and to setup the data models and the parameters of smart devices and not being accessible to authorized clients and users based on authorization scopes and credentials (firewall).  Configuring device service (Fig. 5, el. 84; Fig. 6, el. 84; ¶155) dynamically by executing device controllers (façades) of the plurality of smart devices (10A, 10B, 10C), enabling a secure communication via network shown in Figs. 2, 5, 6 to smart devices (10A, 10B, 10C) and being accessible remotely by authorized clients and users (Fig. 2, el. 66; Fig. 5, els. 142, 148; Fig. 6, el. 182) to the authorized scopes of network and smart devices as shown in Figs. 2, 5 and 6 (dynamically setting/adjusting by the device service (Fig. 5, el. 84; Fig. 6, el. 84; ¶155) the parameters, rules, communication capabilities of the network access (between clients and users and smart home devices through the device service) based on authorization scopes and credentials of each client and user trying to access the  plurality of smart devices via a network shown in Figs. 2, 5, 6, 40, 43, 45, 49, 51, 55 to enable a secure communication via the network).
Horton exemplary ¶147 in regard to Fig. 6 discloses dynamically creating and updating data models as part of device controllers as part of device executed in the device service (Figs. 5, 6, el. 84) associated with plurality of smart devices (10A-10C) based on device capability characteristics to enable secure communication to smart devices by remote clients and users, “The requests 186 and/or 190 and/or the data 184 are passed from the API 90 to the device service 84. The device service 84 maintains a data model of all relevant structures 10D as well as the relevant smart devices (e.g., thermostats 10A, detectors 10B, and/or devices 10C) associated with each of the structures 10D. The data model is generated and updated in a subscription-based approach. For example, as new structures 10D and/or smart devices (e.g., thermostats 10A, detectors 10B, and/or devices 10C) are activated, a subscription may be registered between the smart devices (e.g. 10A-10C) and/or the structure 10D and the device service 84. Rather than require continual polling for new and/or updated data, which may result in excessive heating and/or battery consumption of the smart devices, the subscription enables new and/or updated data provided to the device service 84 (e.g., via the API 90) to be provided in near-real time, upon changes to the data model maintained by the device service 84”.
Horton exemplary ¶181 in regard to Figs. 6 & 8 discloses dynamically configuring the device service (Figs. 5 & 6, el. 84) after authorization process as part of device controllers executed in order to allow certain clients to access the data models and smart devices by adjusting the network access characteristics (e.g., rules, parameters, definitions, communication capability/operation) to a second set of network access characteristics (e.g., rules, parameters, definitions, communication capability/operation) to enable secure communication to the smart devices and the data models by the certified clients and denying unauthorized clients access to the data models and smart devices (adjusting set of network access characteristics (e.g., rules, parameters, definitions, communication capability/operation)) ,  The API 90 and device service 84 may provide information to clients that may be used to build a better home experience. However, that information is ultimately owned by the user of the smart devices (e.g., thermostats 10A, detectors 10B, and/or devices 10C) and can only be shared with clients when the user explicitly allows it. Certain permissions may enable a client to access resources in a shared data model. As such, an authorization process may be used to enable the user to grant permissions to clients requesting to view and/or modify data associated with the user's smart devices (e.g., thermostats 10A, detectors 10B, and/or devices 10C) in the data model using the authorization server 191. The authorization process may use an open protocol framework (e.g., OAuth 2.0) to allow secure authorization of third party applications to obtain limited access to an HTTP service.
Horton exemplary ¶191 in regard to Fig. 11 discloses dynamically configuring the device service (Figs. 5 & 6, el. 84) after authorization process as part of device controllers executed in order to allow certain clients to access the data models and smart devices by adjusting the network access characteristics (e.g., rules, parameters, definitions, communication capability/operation) to a second set of network access characteristics (e.g., rules, parameters, definitions, communication capability/operation) in order to enable secure communication to specific segments of the network, the smart devices and the data models according to the granted scopes to the clients and denying access to other segments of the network, the smart devices and the data models out of the client granted scopes, also denying clients without authorization, The system 314 may include a smart device user 316, a third party client 318, an authorization server 191, and the device service 84 and/or API 90. It should be noted that, in some embodiments, the device service 84 and/or the API 90 may receive the requests for resources from the client 318 and validate the access token provided by the client 318. It should also be noted that, in some embodiments, the authorization server 191 may provide functionality including querying client information and a list of scopes that the user granted to the client. As described in detail below, the scopes may group together one or more permissions for a specific functionality (e.g., viewing thermostat data, setting HVAC, etc.). The authorization server 191 may also authenticate the user 316 and fetch the user ID, validate the user's consent to grant the client's requested scopes, handle redirects, and receive requests for the authorization code and the access token. In some embodiments, the authorization server 191 may handle the requests via HTTP REST GET calls with query parameter format.
See also exemplary ¶194, ¶197, ¶198, ¶210.

4.4 Further limitation of claim 24 rejection has not been argued in the Appeal Brief, reproduced for the Board’s reference, 
Horton discloses enabling secure communication via a network (Fig. 2, 5, 6, 40-64), between at least a first one of the plurality of electronic devices (Fig. 2; Fig. 5, 10A-10B; Fig. 6, 10A-10C) and one or more host devices (1-user and client devices (Fig. 5, el. 142, 148); 2-host devices shown as 10B in Fig. 5) and between at least a second one of the plurality of electronic devices (Fig. 2; Fig. 5, 10A-10B; Fig. 6, 10A-10C) and the one or more host devices (1-user and client devices; Fig. 5, el. 142, 148; 2-host devices shown as 10B in Fig. 5).
The limitation enabling secure communication via a network between at least a first and a second one of the plurality of electronic devices and one or more host devices, of the claim 24, may be interpreted in accordance to the instant application specification Figs. 1 and 5 or may be interpreted in accordance to a broadest interpretation of the claim in light of specification.
1- interpretation in accordance to the instant application specification Figs. 1 and 5; Horton discloses secure communication via a network between the plurality of electronic devices (Fig. 2; Fig. 5, 10A-10B; Fig. 6, 10A-10C) and one or more host devices (users and client devices; Fig. 5, el. 142, 148) as shown in Figs. 2, 5. One or more client devices as shown in Fig. 5, els. 148 and 142 are connected through device service 84 to respective smart devices based on credentials and authorization (¶99; ¶210) scopes via network (Figs. 2, 5, 6, 40, 43, 45, 49, 51, 55) to different segments of the smart home network and the smart devices as described in exemplary cited paragraphs in regard to section 4.2 of examiner’ answer. 
2- interpretation in accordance to broadest interpretation of the claim in light of specification; Horton in regard to Fig. 5 discloses enabling tethered devices (a first and a second electronic devices) secure communication as several hop to the device service 84 as shown in Fig. 5, els. 10Bs and 10A (“For example, regarding the operational status parameters for connected devices 165, if the target smart home device 10 is the last smart home device 10B through three smart home devices 10 in three communication “hops”, the device operation status parameters 156 associated with these three intervening smart home devices 10 may be included”; ¶158).

4.5 Appellant argues on page 38 of Appeal Brief that In Net MoneyIN, the Court of Appeals for the Federal Circuit was confronted with a question of anticipation (a rejection under § 102) using elements from two different embodiments in a prior art document. The prior art document did not show all of the elements together. The Federal Circuit panel held that the prior art document did not therefore anticipate.
Examiner’s answer:
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").
Please note even if the examiner has cited pertinent portions of the reference (for instant, figures, paragraph numbers and/or column and line numbers) for the convenience, other portions in the reference may also teach the claim limitations. Therefore, the reference should be considered in its entirety with respect to the claimed invention.
It is noted that the word “embodiment” has been used six hundred twenty-six times in Horton reference. In other words, Horton reference is considered having one embodiment with various aspects, all the aspects are integrateable or integrated into the same embodiment and design. Horton in exemplary ¶6 explains the interchangeable usage of the words “embodiment” and “aspects”.  Every usage of the word “embodiment” in Horton’s invention specification is not a different embodiment, but it is another aspect of the same embodiment and design; A summary of certain embodiments disclosed herein is set forth below. It should be understood that these aspects are presented merely to provide the reader with a brief summary of these certain embodiments and that these aspects are not intended to limit the scope of this disclosure. Indeed, this disclosure may encompass a variety of aspects that may not be set forth below).
It is noted that according to dictionary, “aspect” is defined as “a particular part or feature of something”.

4.6 Appellant argues on page 39 of Appeal Brief regarding anticipatory requirement of the arrangement as in the claim that “an anticipatory reference to show all of the limitations of the claims arranged or combined in the same way as recited in the claims, not merely in a particular order. The test is thus more accurately understood to mean “arranged or combined in the same way as in the claim.” 
Examiner’s answer: 
Horton discloses detecting a plurality of electronic device at a network device as shown in exemplary Figs. 5 and 6, and dynamically configuring the network device to adjust set of network access characteristics (e.g., rules, parameters, definitions, communication capability/operation) to enable secure communication to the smart devices of the smart home network as explained in above section 4.2 of examiner’s answer. 
Horton is an anticipatory reference because Horton reference shows all of the limitations of the claim 24 and the limitations are arranged or combined in the same way as recited in the claim 24.
Thus, the Examiner maintains that the rejection of the claims is proper and Appellant's arguments to the contrary are not considered to be persuasive.
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/KOUROUSH MOHEBBI/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        
Conferees:

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471                                                                                                                                                                                                        
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.